Citation Nr: 0317690	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling 
prior to October 19, 2000, and in excess of 50 percent 
thereafter, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which continued a 10 percent disabling 
rating for PTSD.  In a September 2001 rating decision, the 
veteran's rating was increased to 50 percent disabling 
effective December 2000.  In a February 2002 rating decision, 
the veteran's 50 percent disabling rating was made effective 
October 19, 2000.  As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issue remains in appellate status. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The matter was previously before the Board in September 2002.  
At that time, the Board denied the veteran's claim for an 
increased rating.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2003 Order, the Court vacated the September 2002 
Board decision and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a) for readjudication consistent with the 
March 2003 Join Motion for Remand.  


REMAND

A preliminary review of the claims folder reveals the matter 
is not ready for appellate disposition.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary."); see also Bernard v. Brown, 4 Vet. App. 384 
(1993)(Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).  

In the instant case, the veteran has not been provided notice 
of the VCAA as mandated by the Court.  Recently, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to take 
corrective action to cure defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to attempt to 
cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).   The result is 
that the RO must notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claim, what evidence VA will 
develop, and what evidence the veteran must furnish.  See 
Quartuccio, supra.   

Because of the court decision in Disabled American Veterans, 
supra, a remand in this case is required.  Accordingly, this 
case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish. 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2. After the veteran has been provided 
the required notice, his claim of 
entitlement to a rating in excess of 10 
percent disabling prior to October 19, 
2000, and in excess of 50 percent 
thereafter, for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



